Citation Nr: 0607474	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than January 9, 
1998, for a grant of service connection for a right 
supraclavicular thoracic outlet syndrome, status post 
decompression.

2.  Entitlement to a rating higher than 30 percent for a 
lumbosacral strain with right S1 radiculopathy and minimal 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1976 to January 
1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  The Board remanded the case for additional 
development in May 2000 and May 2003.  In September 2004, the 
Board issued a decision denying the claim.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2005, the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
and remand the case.  In the motion, the parties stated that 
the Board had not adequately explained the reason and bases 
of its decision denying the appeal.  The Court granted that 
motion later that month.  The case is now before the Board 
for further appellate review.

The Board notes that in the joint motion it was stated that 
there was no indication that the RO had issued a statement of 
the case (concerning the timeliness of an appeal) to comply 
with a May 2003 Board remand which had been issued pursuant 
to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The 
Board was instructed to again remand that matter to the RO 
for compliance.  Significantly, however, the record currently 
before the Board does in fact contain a copy of a statement 
of the case which was issued by the RO on that particular 
issue in November 2003.  Accordingly, no further action is 
required by the Board with respect to that matter.  

The Board further notes, however, that a Manlincon remand is 
required with respect to a claim for an increased rating for 
a back disorder.  In a rating action of February 2004, the RO 
confirmed a previously assigned 10 percent rating for the 
veteran's service-connected lumbosacral strain with right S1 
radiculopathy and minimal degenerative arthritis.  In March 
2004, the veteran submitted a Statement in Support of Claim 
in which he stated that he was filing a "NOTICE OF 
DISAGREEMENT" with respect to the rating decision of 
February 2004.  Thereafter, in a decision of March 2005, the 
RO increased the rating for that disorder to 30 percent.  
However, there is no indication in the file that the veteran 
indicated satisfaction with that rating, and the RO 
apparently never issued a statement of the case on that 
issue.  The issue of entitlement to a higher rating is still 
considered to be at issue as the veteran has not withdrawn 
it.  A claimant will generally be presumed in such cases to 
be seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the 
Board will address this situation in the Remand which follows 
this decision.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that, where notice of disagreement is 
filed with decision and no statement of the case has been 
issued, the Board must remand, not refer, that issue to the 
RO for issuance of a statement of the case).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant. 

2.  Any claim for service connection for thoracic outlet 
syndrome which was arguably raised by the veteran in a claim 
of June 1981, was adjudicated in a decision of May 1982 and 
was not appealed.  

3.  The veteran did not thereafter raise a claim for service 
connection for right supraclavicular thoracic outlet syndrome 
until after January 9, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 9, 
1998, for a grant of service connection for a right 
supraclavicular thoracic outlet syndrome, status post 
decompression are, not met. 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  See 
38 U.S.C.A. § 5103A.  In Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish entitlement to an earlier 
effective date.  The basic elements for establishing such a 
claim have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The communications, such as letters from the RO dated in 
January 2003, March 2003, and March 2004 provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The October 
2003 letter from the RO specifically advised him that it was 
his responsibility to make sure that the RO received all 
requested records not in the possession of a Federal 
department or agency.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial VCAA letter was provided in January 
2003 which was subsequent to the adjudication of his claim.  
He was later given the VCAA notice letter and was given an 
ample opportunity to respond.  He has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his post service treatment 
records, and all pertinent procedural documents.  The veteran 
has had a hearing.  Although the Board Member who conducted 
that hearing has since retired, the veteran has declined the 
opportunity to have another hearing.  The Board does not know 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  




II. Legal Criteria/Analysis

The veteran contends that he is entitled to an effective date 
earlier than January 9, 1998 for the grant of service 
connection for thoracic outlet syndrome.  He presented 
testimony upon personal hearing on appeal in January 2000 to 
the effect that following injury in service in 1979, he had 
trouble with his right shoulder, arm and had pain, and had 
difficulty performing overhead activities.  He said that 
after service, he continued to seek ongoing treatment for 
such symptoms at the VA which finally diagnosed thoracic 
outlet syndrome in 1998.  The veteran asserts that VA should 
have diagnosed the disorder at least 17 years earlier, and 
that the effective date of the grant of service connection 
should date back to separation from service. 

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 38 
U.S.C.A. § 5110(a).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a).

The Board has considered the full history of all VA 
compensation claims filed by the veteran.  The veteran's 
service medical records reflect that in May 1979 he sustained 
multiple injuries when his bicycle was struck by an 
automobile.  Subsequent to this, he sought continuing 
treatment for complaints that included back pain, and pain in 
the upper thoracic area, shoulders and neck.  The appellant 
underwent medical board proceedings in March 1980 for 
continuing disability.  It was reported that he had sustained 
trauma to the superior aspect of the right shoulder, along 
the area of the right scapula, the right lumbar and right 
forearm area, a laceration over the right posterior parietal 
scalp and a cerebral concussion.  It was noted that following 
a 30-day period of convalescence, right-sided lower back pain 
continued to be his primary complaint.  Following evaluation, 
final diagnoses of contusion, right lower area, resolved, and 
low back pain, post-traumatic myositis, were rendered.  The 
medical board concluded that while the appellant may have had 
residual back pain, it was felt that he could return to duty.  
It is observed that the veteran submitted a statement in this 
regard indicating that his right arm had "something to do 
with aggravating my back" and that it was "weaker than 
normal."

The veteran separated from service in January 1981.  He filed 
a claim for disability compensation in April 1981.  The 
report of a neurology examination performed by the VA in May 
1981 reflects that the diagnoses were chronic tension 
headaches following concussive syndrome, no evidence of 
structural or neurological dysfunction.  The report of a 
general medical examination conducted by the VA at that time 
reflects that the diagnoses were (1) scars, healed, bridge of 
nose, left temple and parietal area; and (2) scars, 
abrasions, healed, right scapular area, right 
acromioclavicular area and left lumbar paravertebral area.  
Subsequently, in a decision of May 1981, the RO granted 
service connection for the diagnoses listed on the general 
medical examination, and assigned noncompensable ratings.  
The RO also denied service connection for headaches.  The RO 
notified the veteran of the decision later that month.  

Subsequently, in June 1981, the veteran submitted another 
claim form in which he listed disabilities including 
headaches, a back problem, pain in neck and shoulder, 
numbness in right hand and arm, foot problems, and right leg 
problem with numbness and pain.  The veteran also submitted 
various items of evidence including service records and 
private medical records dated during the veteran's period of 
active duty.  Subsequently, in a decision of July 1981, the 
RO issued a confirmed rating decision denying service 
connection for residuals of a concussion.  That decision did 
not address any other issues.  On the contrary, the portion 
of the rating sheet showing the issue being addressed (as 
signified by the capital letter "I") listed only "Service 
Connection for residuals of cerebral concussion."  The 
veteran was notified of that decision in August 1981.  Later 
that month, the veteran submitted a Statement in Support of 
Claim in which he stated that he did not agree with the VA's 
"last rating decision."  He also requested a personal 
hearing at the RO.  

A hearing at the RO was scheduled for October 1981, but was 
cancelled at the veteran's request.  Then, in a memorandum 
dated in October 1981, the veteran's representative stated 
that the veteran had filed a form in "July" 1981 
(apparently actually referring to the veteran's June 1981 
claim form) in which he claimed service connection for a back 
condition, a neck condition, shoulder condition, numbness in 
the right hand and arm, and numbness and pain in his right 
leg.  The representative further stated that it appeared that 
those issues had not yet been adjudicated.

The veteran was subsequently afforded an orthopedic 
examination by the VA in December 1981.  The examiner noted 
that the veteran had a normal right shoulder.  He stated that 
if there was pain, it radiated from the neck.  It was further 
noted that X-rays of the right shoulder were negative.  
Subsequently, in a rating decision of May 1982, the RO denied 
service connection for a right shoulder abnormality.  The RO 
also granted service connection for status post cerebral 
contusion (the issue with which the veteran had previously 
filed an NOD), a lumbosacral strain with right S-1 
radiculopathy, and a cervical sprain with right C8-T1 
radiculopathy.  The decision indicates that the veteran was 
entitled to 10 percent disability compensation based on 
multiple noncompensable disabilities.  The veteran was 
notified of the decision by letter in June 1982.  He did not 
file a notice of disagreement within the applicable one year 
time limit.  

The record reflects that in private clinical records dated 
between 1982 and 1983 and on VA examination in December 1983, 
the appellant continued to voice complaints that included 
right hand and arm pain, weakness and numbness.  An August 
1983 bone scan of areas that included the thoracic spine was 
interpreted as normal.  Subsequently, in a decision of 
January 1984 the RO confirmed the previously assigned 
ratings.  The veteran filed a notice of disagreement in 
February 1984 in which he stated that he was greatly 
dissatisfied with the decision to let his disability remain 
at a 10 percent rating.  The RO issued a statement of the 
case in April 1984 listing the issues as increased evaluation 
of service connected cervical and lumbosacral strain with 
radiculopathy.  In a substantive appeal statement of May 
1984, the veteran stated that he believed that the evidence 
warranted a compensable evaluation for his cervical and 
lumbar spines.  The diagnosis of C8-T1 radiculopathy was 
continued on VA examination in July 1985.  In a decision of 
November 1987, the Board confirmed the noncompensable 
ratings.  

On February 3, 1998, the RO received a Statement in Support 
of Claim from the veteran in which he requested increased 
compensation, along with attached medical evidence including 
a VA medical record dated January 1998 which contains an 
assessment of thoracic outlet syndrome.  An August 1997 
report from South Florida Nephrology Associates noted that 
the veteran had been evaluated by an orthopedic surgeon and 
had undergone electromyogram and nerve conduction studies 
which indicated impingement syndrome of the right shoulder 
and compromise of the ulnar nerve at the thoracic outlet.  It 
was opined at that time that all of such symptoms related 
back to injury in service.  On April 10, 1998, the RO 
received a letter from the veteran addressed to his 
Congressman in which he stated that he wanted the VA to issue 
a statement as to how thoracic outlet syndrome had occurred.  
Subsequently, in a decision of February 1999, the RO granted 
service connection for right supraclavicular thoracic outlet 
syndrome, status post decompression, and assigned a 10 
percent rating effective from January 9, 1998.  The veteran 
appeals that effective date.  

As indicated above, the effective date for a grant of service 
connection is the later of the date of receipt of claim or 
the date that entitlement arose.  The Board notes that the 
disorder of thoracic outlet syndrome was never diagnosed 
prior to January 9, 1998.  Nevertheless, the Board recognizes 
that it is possible that the disorder existed prior to that 
date.  Therefore, the Board has reviewed the veteran's 
previous filings to determine whether such a claim was 
implicitly raised.  

The Board notes that the veteran's original, claim in  March 
1981 did not make any specific references to thoracic outlet 
syndrome, and did not otherwise raise a claim for that 
disorder.  However, in the claim form dated in June 1981, the 
veteran requested compensation for pain in the shoulder and 
numbness in the right hand and arm.  It could be argued that 
these were the symptoms of the then undiagnosed thoracic 
outlet syndrome.  However, the VA examination of December 
1981 found the right shoulder to be normal, and specifically 
indicated that any aching was actually coming from the neck.  
The RO subsequently denied service connection for a right 
shoulder abnormality in the decision of May 1982, while 
granting service connection for a cervical sprain with right 
C8-T1 radiculopathy.  The discussion contained in the rating 
notes that the radiculopathy resulted in complaints on the VA 
examination of weakness in the right arm, with examination 
findings of slightly decreased strength in the right triceps 
and right interossei.  This decision which granted some 
issues and denied other issues adequately addressed the 
claims which had been raised by the veteran in his June 1981 
claim.  The Board notes that the veteran was notified of that 
decision and did not file a notice of disagreement with that 
decision and it became final.  Therefore, to the extent that 
the veteran's June 1981 statement may be interpreted as 
having raised a claim for service connection for thoracic 
outlet syndrome, the claim was denied and did not remain 
pending.  

The Board has noted that in the joint motion for remand, the 
parties indicated that the Board's previous decision had not 
adequately addressed the status of the veteran's August 1981 
notice of disagreement and any effect it may have on the 
claim for an earlier effective date for service connection 
for thoracic outlet syndrome.  The Board finds that the 
August 1981 notice of disagreement was entirely unrelated to 
the claim for an earlier effective date for service 
connection for thoracic outlet syndrome.  In this regard, the 
Board notes that in his August 1981 notice of disagreement 
the veteran specified that he was disagreeing with the RO's 
most recent decision.  That would have been the decision 
dated in July 1981 which denied service connection for 
residuals of a concussion.  The August 1981 NOD had no effect 
with respect to the May 1981 decision which had granted 
benefits.  More significantly, the "most recent decision" 
(as of August 1981) of July 1981 had not addressed a claim 
for service connection for any other disorder besides a 
concussion.  Finally, the Board notes that an NOD of August 
1981 could not have any effect with respect to the subsequent 
decision of May 1982 which denied service connection for a 
right shoulder disorder.  Therefore, the notice of 
disagreement of August 1981 is not relevant to the current 
appeal claiming an earlier effective date for a grant of 
service connection for thoracic outlet syndrome.  The Board 
notes that any statements contrary to this conclusion which 
were contained in a Board remand of May 2000 are not binding 
as they were made in the context of a remand rather than a 
final Board decision.  

Subsequent to the adjudication of the veteran's claims in May 
1982, the veteran raised claims for increased ratings, but 
did not raise a claim for service connection for a separate 
disorder until the 1998 correspondence noted above.  A review 
of the record reflects that the veteran did register 
complaints that included right shoulder and right arm pain 
and numbness over the years.  However, the Board points out 
that service connection was in effect for cervical sprain 
with C8-T1 radiculopathy.  In that context, the complaints 
were appropriately interpreted as claims for higher ratings 
rather than as a claim for service connection for thoracic 
outlet syndrome which had not yet been diagnosed.  Thus, as 
there is no document which can be construed as a claim for 
service connection for right supraclavicular thoracic outlet 
syndrome, status post decompression received prior to the 
January 9, 1998, receipt of the claim in the instant case, an 
earlier effective date for the grant of service connection 
cannot be assigned.  

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case.  Accordingly, an earlier effective date for the grant 
of service connection for the thoracic outlet syndrome 
discussed in this decision cannot be assigned. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date earlier than January 9, 1998, for a grant 
of service connection for a right supraclavicular thoracic 
outlet syndrome, status post decompression is denied.




REMAND

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the veteran's 
notice of disagreement with the decision regarding the claim 
for an increased rating for a lumbosacral strain with right 
S1 radiculopathy and minimal degenerative arthritis.  Due 
process considerations mandate that the case be REMANDED for 
a statement of the case on this matter.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, that issue is remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the decision regarding 
a claim for an increased rating for a 
lumbosacral strain with right S1 
radiculopathy and minimal degenerative 
arthritis.  The RO should then allow the 
veteran 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect his appeal of that 
issue to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant does not need to take 
any action unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


